NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 29, 2013*
                                 Decided March 29, 2013

                                          Before

                            WILLIAM J. BAUER, Circuit Judge 

                            RICHARD A. POSNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐3590

EARNEST L. JOHNSON, JR.,                        Appeal from the United States District Court for
    Plaintiff‐Appellant,                        the Eastern District of Wisconsin.

       v.                                       No. 09‐CV‐1094

INTERNATIONAL LONGSHOREMAN’S                    Patricia J. Gorence,
ASSOCIATION, LOCAL 815 AFL‐CIO,                 Magistrate Judge.
     Defendant‐Appellee.



                                        O R D E R

        Earnest Johnson, an African‐American dock worker, appeals the grant of summary
judgment against him in this employment‐discrimination action, asserting that his union
gave a favorable job to a white member with less seniority and reacted passively to his
racially discriminatory workplace. We affirm the judgment. 



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal is thus submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐3590                                                                                 Page 2

        Johnson’s union, the International Longshoreman’s Association, Local 815 AFL‐CIO,
acts as a hiring hall for the Federal Marine Terminal of Milwaukee by referring its members
to jobs as crane operators, forklift operators, and dock laborers based on seniority. In July
2007 Johnson complained to his union that a fellow union member had called him a “dumb
nigger.” The union investigated but declined to take further action after witnesses gave
conflicting accounts of what happened. One month later the union assigned Johnson to a
laborer position. After he saw a white union member driving a forklift for the duration of
the shift, Johnson inferred that the union had assigned the white member—who was
beneath him on the general seniority list—to the more senior position of forklift operator.
Johnson spent the day lifting bags and injured his knee. His employer consequently
required him to take a drug test (that he passed), but Johnson says that many white
employees have not been required to take drug tests after being injured on the job. Believing
that he would not have been injured if he had been given a job as a forklift operator (a job
that is also higher paying), Johnson complained about the job assignments to the National
Labor Relations Board. The NLRB investigated and dismissed his charge, concluding that
the union had properly assigned both men to positions as laborers. 

       Johnson then sued his union, claiming that the union had discriminated against him
based on his race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e
to 2000e‐17. After discovery, the union moved for summary judgment, submitting time
sheets showing that both men had been assigned as laborers and paid the same wage, and
also explaining that laborers may occasionally drive forklifts. 

        The magistrate judge, presiding with the parties’ consent, granted summary
judgment to the union, concluding that the evidence that the union had assigned both men
as laborers was undisputed and that Johnson had not asked the union to grieve his
complaints concerning the racial slur or the allegedly discriminatory implementation of the
drug‐testing policy. Johnson filed a motion seeking to alter the judgment, see FED. R. CIV. P.
59(e), but the magistrate judge denied it as groundless.

        On appeal, Johnson argues that the magistrate judge overlooked a dispute of
material fact; he contends that the white employee whom he saw driving a forklift for eight
hours must have been assigned to that position by the union. (Johnson also seeks to
introduce new evidence, primarily that he saw a person working that day who was not
listed on the time sheets, but we review the facts as they were presented to the district court.
See Payne v. Pauley, 337 F.3d 767, 773 n.1 (7th Cir. 2003).) A union is liable under Title VII
for discriminating against its members when performing union functions, such as job
referrals, see 42 U.S.C. § 2000e–2(c)(2); Franklin v. Sheet Metal Workers Int’l Ass’n, 565 F.3d
508, 513 (8th Cir. 2009), but it is not liable for an employer’s actions, see Maalik v. Int’l Union
of Elevator Constructors, Local 2, 437 F.3d 650, 653 (7th Cir. 2006); EEOC v. Pipefitters Ass’n
No. 12‐3590                                                                                 Page 3

Local Union 597, 334 F.3d 656, 659 (7th Cir. 2003). Johnson has not provided evidence that
the union exercised control over job tasks after it fulfilled an employer’s referral request, so
he has not shown that the union, rather than his employer, picked the white worker to drive
the forklift. Johnson speculates that the time sheets and payroll were altered to hide the
union’s wrongdoing, but his speculation is not based on personal knowledge, see FED. R.
CIV. P. 56(c)(4); Luster v. Ill. Dep’t of Corr., 652 F.3d 726, 731 (7th Cir. 2011), and thus the
union’s evidence that the union gave both men the same classification is undisputed.

        Johnson next argues that the magistrate judge erred in concluding that the union was
not liable for the racial slur or discriminatory drug testing; the union was responsible,
Johnson says, because the coworker was a union member and universal post‐accident
testing was part of the collective bargaining agreement. But unions become liable for others’
discriminatory conduct “only if they know (or ought to know) what is going on and choose
to do nothing (or select ineffectual steps when better ones are available).” Maalik, 437 F.3d at
653; see Salvadori v. Franklin Sch. Dist., 293 F.3d 989, 998 (7th Cir. 2002); Eliserio v. United
Steelworkers of Am. Local 310, 398 F.3d 1071, 1077 (8th Cir. 2005). Here the union investigated
the racial slur, and Johnson did not mention his concerns about drug testing, so the
magistrate judge correctly found that the union did not support the discriminatory conduct.
See Maalik, 437 F.3d at 653; Salvadori, 293 F.3d at 998.

        Johnson last contends that the magistrate judge abused her discretion by declining to
recruit counsel and refusing to alter the judgment. See FED. R. CIV. P. 59(e). We disagree. The
judge appropriately determined that Johnson did not point out an error of law or identify
previously unavailable evidence that would merit reconsideration of the judgment.
See Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008); Sigsworth v. City of Aurora, Ill., 487
F.3d 506, 511–12 (7th Cir. 2007). And she reasonably exercised her discretion in determining
that Johnson, who faced the same challenges as other pro se litigants, was competent to
proceed pro se. See Romanelli v. Suliene, 615 F.3d 847, 853–54 (7th Cir. 2010); Pruitt v. Mote,
503 F.3d 647, 654–55 (7th Cir. 2007) (en banc).

                                                                                     AFFIRMED.